Citation Nr: 0724884	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-20 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service from September 1941 to December 
1941, from February 1942 to April 1942, and from June 1945 to 
June 1946.  [Notably, while there is conflicting evidence in 
the record regarding active duty status from February 1942 to 
April 1942, such does not need to be resolved at this time as 
the veteran's duty status for that period of time is not 
critical to the matter at hand.]  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision of the Manila RO.


FINDINGS OF FACT

1. An unappealed rating decision in June 2003 denied service 
connection for the cause of the veteran's death because the 
cause of his death was not found to be related to his 
service-connected disability or otherwise related to his 
service.

2. Evidence received since the June 2003 rating decision does 
not tend to show that the cause of the veteran's death is 
related to his service-connected disability or otherwise 
related to his service, does not relate to an unestablished 
fact necessary to substantiate the claim seeking service 
connection for the cause of the veteran's death, and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the June 2003 rating decision is not 
new and material and the claim of service connection for the 
cause of the veteran's death may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the September 2005 rating decision the appellant was 
advised of VA's duties to notify and assist in the 
development of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A September 2004 letter instructed 
the appellant that since her claim of service connection for 
cause of the veteran's death had been subject to a previous 
final denial, she needed to submit new and material evidence 
in order to reopen her claim.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This letter explained what kind of evidence 
would be new and material, the basis of the previous denial, 
and what the evidence must show to substantiate a claim of 
service connection for cause of the veteran's death.  Id.  
She has had ample opportunity to respond/ supplement the 
record, and is not prejudiced by any technical notice 
deficiency that may have occurred in the process.  As this 
decision does not reopen the claim of service connection for 
cause of the veteran's death, there is no prejudice to the 
appellant in the failure to notify her of the evidence and/or 
information necessary to establish the effective date of an 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Finally, it is not alleged that notice in this 
case was less than adequate.

The veteran's pertinent treatment records have been secured.  
In a June 2006 statement, the appellant reported that records 
from the Veterans Regional Hospital, where she said the 
veteran was hospitalized from 1948 to 1954, were no longer 
available.  The appellant has not identified any pertinent, 
obtainable evidence that remains outstanding.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A June 2003 rating decision denied the appellant's claim of 
service connection for cause of the veteran's death finding 
that his death was not related to his service-connected 
disability or to an event, injury, or disease incurred in 
service.  The appellant did not appeal this decision.  
Accordingly, it is final. 38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence or aggravation of arteriosclerosis, 
cardiovascular-renal disease, endocarditis, and myocarditis, 
may be presumed if such is manifested to a compensable degree 
within a year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence of record in June 2003 included the veteran's death 
certificate that shows he died in November 2000 at the age of 
84, and lists the immediate cause of death as cardiac arrest 
due to coronary artery disease and a significant condition 
contributing to his death as diabetes mellitus.

Service medical records, including the veteran's Affidavit 
for Philippine Army Personnel, are negative for complaints, 
findings, treatment, or diagnosis relating to a heart 
condition or diabetes mellitus.  On November 1946 separation 
clinical examination, his cardiovascular and endocrine 
systems were noted to be normal.  

An October 1981 rating decision granted the veteran service 
connection for residuals of shrapnel wounds to the left 
forearm.

On December 1994 VA general medical examination the veteran 
denied residuals from the shrapnel wounds to his left 
forearm.  Cardiovascular examination was normal; no heart 
related or diabetes mellitus diagnoses were provided.

Evidence received since the June 2003 rating decision 
includes March to June 1993 private medical records from V. 
Luna General Hospital showing treatment for a heart 
condition.  A March 1993 electrocardiogram revealed an 
atheromatous aortic arch; these results were noted to be 
normal.

August 2005 lay statements from F. G. S. and E. S. L., who 
served with the veteran and knew him after service, have also 
been added to the record.  F. G. S. states that he knew 
during the years from 1948 to 1954 that the veteran was 
frequently hospitalized because of heart complaints that were 
subsequently diagnosed as myocardial infarction.  E. S. L. 
reported that in the early 1950s the veteran was hospitalized 
for a complaint of severe pain in the chest and that when he 
visited the veteran he learned that he had a heart ailment 
that he had been suffering from since as early as 1945 or 
1946.

A March 2006 medical certificate from Dr. S. S. V. shows 
treatment for myocardial infarction from 1989 to 1992.

Evidence received since June 2003 is new as it was not 
previously of record; however, it is not material as it does 
not tend to show that the veteran's death causing conditions 
were related to his service-connected shrapnel wounds of the 
left forearm or otherwise related to service.  

Lay statements from F. G. S. and E. S. L. do tend to show 
that the veteran may have had heart problems soon after 
service.  However, they do not establish that that a heart 
condition manifested itself to a compensable degree in the 
veteran's first postservice year.  While their statements are 
presumed to be credible, these lay witnesses are not 
competent to provide medical evidence that the veteran's 
death causing heart condition manifested itself to a 
compensable degree within one year after his discharge from 
service.  Consequently, this new evidence is not material as 
it does not establish that service connection for the 
veteran's death causing heart condition on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. § 1112) is 
warranted.  

Additionally, the March 2006 medical certificate and 1993 
treatment records show the veteran was treated for a heart 
condition from 1989 to 1993.  However, these records do not 
indicate that there is any relationship between such 
treatment and his service.  There is also no new and material 
evidence that diabetes, a significant condition that 
contributed to cause the veteran's death, was related to his 
service.

Therefore, the new evidence does not relate to an 
unestablished fact necessary to substantiate the claim, does 
not raise a reasonable possibility of substantiating the 
claim, and is not material.  Hence, the preponderance of the 
evidence is against the appellant's claim to reopen and it 
must be denied.


ORDER

The appeal to reopen a claim of service connection for cause 
of the veteran's death is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


